Appeal by the defendant from a resentence of the County Court, Rockland County (Kelly, J.), imposed August 5, 2005, upon his conviction of criminal sale of a controlled substance in the first degree, upon his plea of guilty.
Ordered that the resentence is affirmed.
*473While the Drug Law Reform Act permits the defendant to appeal his resentence on the basis that it was excessive (see L 2004, ch 738, § 23), the defendant expressly accepted the court’s resentence offer and, thus, has no basis to now complain that the resentence was excessive (see People v Guzman, 37 AD3d 615, 616 [2007]; Penal Law § 70.71 [3] [b] [i]). Rivera, J.P, Spolzino, Fisher, Lifson and Dickerson, JJ., concur.